UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               9/21/2020
                                                                       :
CONVERGEN ENERGY WI LLC,                                               :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-5240 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
L’ANSE WARDEN ELECTRIC COMPANY LLC,                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court has scheduled a conference on Plaintiff’s motion for a preliminary injunction

for Thursday, September 24, 2020, at 5:00 p.m. The Court is prepared to hear oral argument on

the motion for a preliminary injunction at that conference and to issue a ruling on the motion for

a preliminary injunction shortly thereafter. In advance of that conference, the Court orders the

following:

    1. Defendant’s motion for leave to file a sur-reply at Dkt. No. 33 is GRANTED and the
       attached sur-reply is deemed filed.

    2. The parties are to meet and confer and file a joint letter on ECF by 5:00 p.m. on
       September 22, 2020, advising (1) whether Plaintiff is still seeking a preliminary
       injunction; (2) the status of the arbitration and whether preliminary injunctive relief is
       available in that proceeding; and (3) whether the parties are prepared to rest on their
       papers and the accompanying declarations in connection with the motion for a
       preliminary injunction.

        SO ORDERED.


Dated: September 21, 2020                                  __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
